DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on October 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vantrease (US 2013/0049242).

In reference to Claim 1, Vantrease discloses a thermoforming apparatus ([0003]), comprising: a frame encompassing a sheet line ([0005], [0023], Item 112); a pair of platens (Fig. 1, Items 32 & 34) carried by the frame (Fig. 4, Item 74) on opposite sides of the sheet line each configured to carry a respective die ([0034] and Fig. 4), one platen having a proximal die (Fig. 7, Item 44) surface adjacent the sheet line and a rear surface distal the sheet line ([0023], Fig. 7); and a platen drive assembly interposed between the frame and the one platen having at least one reciprocating kinematic linkage with a toggle shaft ([0020]-[0023], Item 33), a pair of toggle arms pivotally carried on the toggle shaft ([0023]-[0024], arms), and a drive motor coupled to pivotally drive the toggle shaft ([0020]-[0024], motors) and configured to reciprocate the one platen to and fro relative to another platen ([0020]-[0023]), the kinematic linkage having a plurality of drive arms pivotally carried on the toggle shaft ([0020]-[0024], arms attached to shaft) and interconnected pivotally together with respective rotation joints to connect the toggle shaft to the one platen ([0020]-[0024], Item 44) and interposed between the frame and the one platen ([0019], [0024], [0029], [0031]), a distal rotation joint of each of the drive arms proximate one end of the frame and a proximal rotation joint of each of the drive arms intermediate the rear surface and the proximal die surface ([0019]), and the toggle shaft mounted on the frame distal to the sheet line and the toggle arms provided proximal to the sheet line in a medial position relative to the toggle shaft (Fig. 1, Items 33 and 35, working in conjunction to move the sheet line).

In reference to Claim 2, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses the platen drive assembly includes a pair of the toggle shafts each with a pair of spaced-apart toggle arms each coupled in rotation at one end with a respective one of the drive arms and at a distal end with a drive connection adjacent a distal portion of the platen ([0023], crank arms).

In reference to Claim 3, Vantrease discloses the apparatus of Claim 2, as described above.
Vantrease discloses the platen drive assembly further comprises a pair of toggle bearings provided on opposed ends of each toggle shaft, each bearing assembly supported proximate a distal end of the frame ([0023], crank arms).

In reference to Claim 4, Vantrease discloses the apparatus of Claim 3, as described above.
Vantrease discloses the distal end comprises one of a top end and a bottom end of the frame (Fig. 4, Item 74).

In reference to Claim 5, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses the another platen has a proximal die surface adjacent the sheet line and a rear surface distal the sheet line ([0020]-[0023]).

In reference to Claim 6, Vantrease discloses the apparatus of Claim 5, as described above.
Vantrease discloses the platen drive assembly is interposed between the frame and the another platen having another at least one reciprocating kinematic linkage ([0020]-[0023]), with a toggle shaft ([0020]-[0023], Item 33), a pair of toggle arms carried pivotally on the toggle shaft ([0023]-[0024], arms), and a drive motor coupled to pivotally drive the toggle shaft of the another platen ([0020]-[0024], motors and Item 44), the drive motor configured to reciprocate the another platen to and fro relative to the one platen ([0020]-[0023]), and the toggle shaft of the another platen mounted on the frame distal to the sheet line and the toggle arms provided proximal to the sheet line in the medial position relative to the toggle shaft (Fig. 1, Items 33 and 35, working in conjunction to move the sheet line).

In reference to Claim 7, Vantrease discloses the apparatus of Claim 6, as described above.
Vantrease discloses the another at least one kinematic linkage is configured to have a plurality of links interconnected pivotally together with respective rotation joints and interposed between the frame and the another platen ([0019], [0024], [0029], [0031]), an outboard- most rotation joint proximate one end of the frame and an inboard-most rotation joint intermediate the rear surface and the proximal die surface ([0019]) of the another platen.

In reference to Claim 8, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses one of the at least one kinematic linkage and another of the at least one kinematic linkage each comprises a pair of kinematic linkages each having a pair of the toggle shafts ([0023], crank arms), a pair of drive linkages ([0021]), a connecting linkage for coupling together the pair of drive linkages ([0021]), and a drive kinematic linkage coupled to drive the pair of kinematic linkages and platens via the connecting link for reciprocation to and fro ([0020]-[0023]).

In reference to Claim 9, Vantrease discloses a thermoforming apparatus ([0003]), comprising: a frame (Fig.4, Item 74) having opposed ends disposed on opposite sides of a sheet line ([0005]); a pair of opposed platens (Fig. 4, Items 92 & 93) carried by the frame each configured to carry a die ([0034] and Fig. 4), one die configured to engage an opposed face of another die across a heated sheet of thermoformable material provided on the sheet line ([0023]-[0025], Fig. 7), one platen having a front die surface proximate the sheet line and a rear surface proximate the terminal end ([0023], Fig. 7); and a platen drive assembly interposed between the frame and the one platen to reciprocate the one platen toward and away from another platen and having at least one reciprocating kinematic linkage with a toggle shaft ([0020]-[0023], Item 33), a pair of toggle arms pivotally carried on the toggle shaft ([0023]-[0024], arms), and a drive motor ([0020]-[0023]) coupled to pivotally drive the toggle shaft ([0020]-[0024], motors), the kinematic linkage having a plurality of drive links pivotally carried on the toggle shaft ([0020]-[0024], arms attached to shaft) and interconnected pivotally together with respective rotation joints to connect the one toggle shaft to the one platen ([0020]-[0023]) and interposed between the frame and the one platen ([0019], [0024], [0029], [0031]), a distal rotation joint of each of the drive links proximate one end of the frame and a proximal rotation joint of each of the drive arms intermediate of the rear surface and proximate the front die surface ([0019]), the toggle shaft mounted on the frame distal to the sheet line and the toggle arms provided proximal to the sheet line in a medial position relative to the toggle shaft (Fig. 1, Items 33 and 35, working in conjunction to move the sheet line).

In reference to Claim 10, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the kinematic linkage comprises the toggle shaft and the drive link pivotally coupled to one of the toggle arms of the toggle shaft ([0023], crank arms).

In reference to Claim 11, Vantrease discloses the apparatus of Claim 10, as described above.
Vantrease discloses the kinematic linkage further comprises a drive kinematic linkage interposed between the drive motor and the toggle shaft ([0023], crank arms).

In reference to Claim 12, Vantrease discloses the apparatus of Claim 11, as described above.
Vantrease discloses a pair of the toggle shafts each having a pair of the drive links spaced apart across the one platen ([0023], crank arms), each toggle shafted spaced perpendicularly across the one platen relative to one another ([0023], crank arms), and each having a pair of the drive links coupled along a side of the one platen intermediate a front surface and a rear surface of the one platen ([0023], crank arms).

In reference to Claim 13, Vantrease discloses the apparatus of Claim 12, as described above.
Vantrease discloses the one platen and the another platen are each supported for reciprocation by the frame together and apart by respective kinematic linkages ([0019], [0024], [0029], [0031]), each having a pair of the toggle shafts ([0023], crank arms), the drive links ([0023], crank arms), a connecting linkage for coupling together the pair of the drive links ([0023], crank arms), and the drive kinematic linkage coupled to drive the pair of kinematic linkages and the platens via the connecting link for reciprocation to and fro ([0020]-[0023]).

In reference to Claim 14, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the one platen has at least one side face extending between the front die surface and the rear surface ([0023], Fig. 7), the outboard-most rotation joint affixed to one side face ([0019]).

In reference to Claim 15, Vantrease discloses the apparatus of Claim 14, as described above.
Vantrease discloses the at least one side face is a rectangular array of four side faces ([0027]).

In reference to Claim 16, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the drive kinematic linkage comprises a toggle shaft and a pair of the spaced-apart arms ([0023], crank arms).

In reference to Claim 17, Vantrease discloses the apparatus of Claim 16, as described above.
Vantrease discloses the drive kinematic linkage further comprises a pair of the toggle links each affixed pivotally to a respective one of the toggle arms at a first end and to a side pivot mount on opposed sides of the first platen ([0020]-[0023], crank arms).
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicant argues Vantrease does not disclose a large enough toggle height.
Examiner respectfully disagrees, for two reasons, first the argument is not commensurate with the scope of the claim as the limitations only require a distal and proximal joint but no actual height differences.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742